Order filed April 7, 2020




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00215-CV
                                  ____________

   WOODY K. LESIKAR, INDIVIDUALLY AND AS TRUSTEE OF THE
        WOODY K. LESIKAR SPECIAL TRUST, Appellant

                                        V.

  WOODROW V. LESIKAR FAMILY TRUST BY AND THROUGH ITS
  BENEFICIARY, THE CAROLYN ANN LESIKAR MOON SPECIAL
                  TRUST, ET AL, Appellees


                   On Appeal from the 334th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2008-65920A

                                    ORDER

      This is an appeal from an order signed February 25, 2020, entitled Order
Granting Emergency Motion for an Order Requiring the Deposit of Funds into the
Registry of the Court and to Reopen and Extend Discovery. A related case was
previously filed in the Court of Appeals for the First District of Texas under case
number 01-12-00406-CV.

       It is ORDERED that the appeal docketed under this court’s appellate case
number 14-20-00215-CV is transferred to the Court of Appeals for the First District
of Texas pursuant to Local Rule 1.5 14th Tex. App. (Houston) Loc. R. 1.5. The Clerk
of this Court is directed to transfer all papers filed in this case, and certify all Orders
made, to the Court of Appeals for the First District of Texas.

                                     PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.




                                            2